Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because the abstract begins with “In an embodiment”, suggesting that it describes only one possible embodiment of the present invention without describing the inventive concept itself or identifying what within that embodiment is inventive.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Element 157, illustrated as connecting the HVAC controller 150 to a non-HVAC device 155 and a remote monitoring device 156,
Element 254 in fig. 2, drawn similarly to supply duct 256, and
Compressor system 340 in fig. 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In lines 3-4 of claim 1, it is recited that a sensor is disposed “in relation to an evaporator coil”.  The term “in relation to” in this claim is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Without another word such as “near”, “adjacent”, or “far”, the phrase “in relation to” merely requires that a relationship exist between the positions of the evaporator and sensor with no limitations or requirement with regard to what this relationship is or how the elements are positioned.  For this reason, the scope of claim 1 cannot be positively established and the claim is thus rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, the recitation of the elements being “disposed in relation” has been interpreted as requiring a proximate enough relation for the sensor to detect a saturated suction temperature of the evaporator coil but has not been interpreted as requiring any further or more specific placement of the elements.
Claims 6 in line 2, claim 7 in line 3, claim 12 in line 3, claim 17 in lines 17-18, and claim 20 in line 4-5 each include a recitation of a sensor and an evaporator coil using the same “disposed in relation to” language present in claim 1.  Each of these claims has been rejected for the same reasons set forth above with regard to claim 1 and has received the same interpretation detailed above.

Claims 2-5, 8-11, 13-16, 18, and 19 are rejected as depending upon a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims does/do not fall within at least one of the four categories of patent eligible subject matter because claim 1 is drawn to a method that can be performed purely mentally, including determining and changing the values of variables without creating any physical changes or transformations in articles to be transformed or systems to be controlled and the only structure or apparatus recited with regard to this method are general purpose computers and computer elements recited in terms that don’t require specific structure such as “a controller” and “a sensor”.  For these reasons, the method of claim 1 is found to be directed to non-statutory subject matter and the claim is rejected under 35 U.S.C. 101.
Each of dependent claims 2-11 depends directly or indirectly upon claim 1 and recites only further steps for the process of claim 1 without adding physical transformations or specific structure required to practice the method and thus these claims are found to be drawn to non-statutory subject matter for the same reasons set forth with regard to the base claim.

Similar to claim 1 as discussed above, claim 20 recites only “a computer-program product” that is capable of being executed to perform functions of obtaining and processing data but does not require specific structure beyond general purpose computer elements and does not produce any physical transformation.  As set forth in MPEP 2106.03, “products that do not have a physical or tangible form, such as information (often referred to as ‘data per se’) or a computer program per se (often referred to as ‘software per se’) when claimed as a product without any structural recitations” is an example of a claimed invention which is “not directed to any of the statutory categories”.  As such, claim 20 is also rejected as being drawn to non-statutory subject matter.

Claim Objections
Claims 4 and 15 are objected to because of the following informalities:  
In line 2 of claim 4, the word “a” should be inserted before “dehumidification mode”.
In line 3 of claim 4, the word “a” should be inserted before “cooling mode”.
In line 2 of claim 10, the word “a” should be inserted before “dehumidification mode”.
In line 4 of claim 10, the word “the” should be inserted before “dehumidification mode”.
In line 2 of claim 11, the word “a” should be inserted before “cooling mode”.
In line 4 of claim 11, the word “the” should be inserted before “cooling mode”.
In line 2 of claim 15, the word “a” should be inserted before “dehumidification mode”.
In line 3 of claim 15, the word “a” should be inserted before “cooling mode”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, 12, 13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2013/0014521 A1 to Lukasse et al.

Lukasse teaches limitations from claim 1, a method of preventing evaporator coil freeze in a heating, ventilation and air conditioning (HVAC) system, the method comprising, by a controller in the HVAC system: 
determining a reference saturated suction temperate (SST) via a sensor disposed in relation to an evaporator coil in the HVAC system (as taught in ¶¶ 14-15, the temperature may be measured by a temperature sensor on the external surface of the evaporator, although Lukasse does not explicitly identify the temperature measured by this sensor to be a saturated suction temperature, the sensor is taught to be positioned in the same location as the temperature sensor of the present invention (e.g. in ¶ 41 “The third temperature sensor 232 measures SST and transmits the SST to the HVAC controller 150. In some embodiments, the third temperature sensor 232 may be disposed on an exterior surface of the evaporator coil 130 thereby using an evaporator coil 130 surface temperature as a proxy measurement for the SST.”  As such, the temperature measured by the senor of Lukasse is found to be a “Saturated Suction Temperature” consistent with claim 1); 
determining whether the reference SST is below a minimum SST threshold (as discussed in ¶ 10, compressor control taught by Lukasse is undertaken “when the system is operated at a temperature setpoint where a potential risk of ice build-up on the external surface of the evaporator exists”); and 
responsive to a determination that the reference SST is below the minimum SST threshold, increasing a discharge air temperature (DAT) setpoint (as discussed in ¶¶ 9-10 of Lukasse, the compressor control disclosed as his invention has the effect of “increasing the average supply air temperature” to neutralize the risk of ice build-up).

Lukasse teaches limitations from claim 2, the method of claim 1, wherein the increasing comprises: determining an adapted setpoint value using the reference SST (the new value to which the average supply air temperature is increased as taught in ¶ 9); and setting the DAT setpoint to the adapted setpoint value (as taught in ¶¶ 9-10).

Lukasse teaches limitations from claim 8, the method of claim 1, comprising: determining a second reference SST via the sensor; and adjusting the DAT setpoint in response to the second reference SST (as taught in ¶¶ 65-68, the method of Lukasse includes repeating the steps of the method after the compressor has been adjusted, indicating steps of measuring and adjusting discussed in claim 1 to be repeated).

Lukasse teaches limitations from claim 9, the method of claim 1, comprising: 
determining a second reference SST via the sensor; determining whether the second reference SST is below the minimum SST threshold (as discussed in the above rejection of claim 8, the method of Lukasse is taught to include repeating the steps, and thus includes additional rounds of determining the SST and comparing it to the threshold); and 
responsive to a determination that the second reference SST is not below the minimum SST threshold, decreasing the DAT setpoint to a previous setpoint value (as taught in ¶ 10, the control of the compressor includes cycling between the first and second (e.g. high and low) active states rather than setting and permanently maintaining a single mode).

Regarding the limitations of claim 12, refer to the above rejection of claim 1.

Regarding the limitations of claim 13, refer to the above rejection of claim 2.

Regarding the limitations of claim 18, refer to the above rejection of claim 8.

Regarding the limitations of claim 19, refer to the above rejection of claim 9.

Regarding the limitations of claim 20, refer to the above rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lukasse as applied to claims 1, 2, 12, and 13 above, and further in view of US Publication No. 2015/0285526 A1 to Smith et al.

Regarding claims 3 and 5, Lukasse teaches a cooling unit and control method therefor in which an evaporator is provided with a surface temperature sensor and the operation of the compressor is cycled to prevent the output temperature of the system from reaching a level that creates a risk of ice formation on or around the evaporator.  Lukasse does not teach the adjusted temperature setpoint being adjusted linearly with the sensed temperature as taught in claim 3 or non-linearly as taught in claim 5.  Smith teaches in ¶ 59 a thermostat having a temperature compensation model in which a temperature correction factor is applied based on temperature measurements taken by a plurality of sensors, the algorithm for this correction being taught in ¶ 59 as either a linear algorithm or an exponential (i.e. non-linear) algorithm as taught in claims 3 and 5.  Regarding the teaching of claim 3 of the setpoint varying “between a minimum and a maximum value”, it will be recognized that any cooling system including those of Lukasse and Smith will necessarily have a minimum and a maximum temperature setpoint which may be achieved, thus fulfilling this limitation.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Lukasse with the choice of linear and exponential temperature correcting algorithms in order to allow the correspondence between the sensed and output temperatures to be adjusted and tuned to optimize performance and ice prevention for the application in which the cooling system is being used, including temperature ranges, space to be cooled, and the response time for cooling required of the system.

Regarding the limitations of claim 14, refer to the above rejection of claim 3. 

Claims 4, 10, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lukasse as applied to claims 1, 3, 12, and 14 above, and further in view of US Patent No. 4,189,929 to Russell.

Regarding claim 4, Lukasse teaches a cooling unit and control method therefor in which an evaporator is provided with a surface temperature sensor and the operation of the compressor is cycled to prevent the output temperature of the system from reaching a level that creates a risk of ice formation on or around the evaporator and particularly teaches the compressor of his system cycling between first and second active states described in ¶ 10 as an ON or MAX mode and a LOW or near OFF mode, representing maximum and minimum levels of compressor output.  Lukasse does not teach the lower output being used for a dehumidification mode and the higher being used in a cooling mode.  Russell teaches in col. 7, lines 62-67, an air conditioning system in which, in a dehumidification mode as opposed to a cooling mode, the compressor is run at “100% or full compressor capacity” to lower the surface temperature of the evaporator coils to better condense moisture from the air.  In modifying Lukasse with this feature, it would be recognized that the teaching of Russell maps to using the higher compressor output (MAX mode and thus a lower output temperature) of Lukasse in dehumidification and using the lower compressor output (LOW mode and thus higher output temperature) for cooling when the two are not being cycled by Lukasse for ice formation prevention.  One of ordinary skill in the art at the time the application was effectively filed to modify Lukasse with the low temperature dehumidification operation of Russell in order to provide effective humidity control by providing sufficient cooling to the air to reduce both sensible and latent heat and thus remove humidity from the air faster than would be possible at a higher evaporator temperature whereas temperature control requires only the removal of sensible heat from the air and can thus be achieved with a higher evaporator temperature.

Regarding the limitations of claim 10 and 11, Lukasse does not teach the method including the step of determining whether the HVAC system is in a dehumidification mode and wherein the steps of determining whether the SST is below a minimum threshold as taught in claim 10 or determining the reference SST as taught in claim 11 is performed in response to such a determination of a dehumidification mode.  As discussed above with regard to claim 4, Russell teaches in col. 7, lines 62-67 that a higher degree of compressor output and thus a lower evaporator temperature is required for dehumidification than for air-cooling.  In light of this teaching, one of ordinary skill in the art at the time the application was effectively filed would have recognized it to be an obvious mechanical expedient in modifying Lukasse with the teachings of Russell to employ the ice prevention method of Lukasse particularly when the compressor is operating in a high output regime, such as for the purpose of dehumidifying as taught by Lukasse, including both determining the evaporator temperature as taught in claim 11 and comparing it to a threshold as taught in claim 10 in response to such a mode being determined in order to prevent the higher compressor output and lower operating temperatures required for humidity control resulting in an increased formation of ice on or near the evaporator and a reduction in operating efficiency and effectiveness.

Regarding the limitations of claim 15, refer to the above rejection of claim 4.

Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lukasse as applied to claims 1 and 12 above, and further in view of US Patent No. 4,825,662 to Alsenz.
Lukasse teaches limitations from claim 6, the method of claim 1, wherein the determining the reference SST comprises: 
determining a plurality of SSTs via a plurality of sensors disposed in relation to the evaporator coil (as taught in ¶ 15, the readings of a plurality of temperatures such as a supply air temperature, return air temperature, and evaporator surface temperature may be measured and only one used).
Lukasse does not teach the method including the step of determining the minimum value from among the sensed temperatures and using this value as the reference value for control of the system according to the method of claim 1.  Alsenz teaches in col. 2, line 67-col. 3, line 5, a refrigeration cycle system in which a plurality of evaporator temperatures are sensed (in this case, at a plurality of “commonly-piped evaporator coils”) and particularly teaches that a sensor which senses the lowest temperature should be selected and its output used to control operation of the system by the control circuit thereof.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Lukasse with the minimum-temperature-based control of Alsenz in order to ensure that the system is controlled in such a way as to provide the necessary cooling for the lowest temperature required within the system as taught by Alsenz in col. 2, line 66-col. 3, line 5 and further because the lowest temperature in the system indicates the highest likelihood of frost or ice formation and thus the temperature that most requires addressing in the ice-prevention operation of Lukasse.

    PNG
    media_image1.png
    557
    585
    media_image1.png
    Greyscale

Regarding claim 7, Lukasse does not teach the system including a plurality of evaporator coils communicating with a plurality of compressors with the plurality of sensors corresponding to the different evaporator coils.  Alsenz teaches in fig. 1, shown above, the system of his invention having a plurality of evaporator coils (30 and 31) each provided with a respective temperature sensor (44 and 41) and receiving refrigerant from a plurality of compressors (10, 12, and 14), the system being controlled as taught in col. 2, line 67-col. 3, line 5 so that the lowest temperature evaporator’s sensed temperature is used in controlling the operation of the compressors.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Lukasse with the multiple evaporator-cooled spaces taught by Alsenz including applying the compressor control of Lukasse applied to the lowest-temperature of these evaporators in order to allow the control of temperature in multiple spaces while ensuring that the necessary cooling capacity is available for the lowest temperature required within the system as taught by Alsenz in col. 2, line 66-col. 3, line 5 and further because the lowest temperature in the system indicates the highest likelihood of frost or ice formation and thus the temperature that most requires addressing in the ice-prevention operation of Lukasse.

Regarding the limitations of claim 16, refer to the above rejection of claim 6. 

Regarding the limitations of claim 17, refer to the above rejection of claim 7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        10 November 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763